NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 16-3468
                                   ________________

                                  JERRA V. BOWDEN,
                                               Appellant

                                             v.

                                     DB SCHENKER

                                   ________________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-16-cv-01272)
                       District Judge: Honorable Mark A. Kearney
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    May11, 2017

              Before: AMBRO, RESTREPO, and COWEN, Circuit Judges

                              (Opinion filed: May 31, 2017)
                                  ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
      In 2013, Jerra Bowden was hired as an at-will employee by DB Schenker, a

company that specialized in servicing, repairing, and refurbishing Apple products.

Schenker hired Bowden because of her knowledge and familiarity with those products.

She held the position of Line Lead Supervisor in the Repair and Reclaim division,

managing ten to twelve of Schenker’s Repair and Reclaim workers. Bowden alleges she

introduced a process called “Taylorism” to her employer. In plain terms, however, the

process she introduced was the use of an assembly line.

      Before using an assembly line, Schenker assigned one person to each product.

Bowden suggested the company instead assign one task to each person. Schenker did not

immediately implement proposed alternative of Bowden, but instead reviewed and tested

the procedure. She claims Schenker has now implemented her proposal in other

operating divisions and has used her ideas as a marketing tool in the Netherlands.

      Bowden filed suit, claiming misappropriation of ideas, unjust enrichment, and

quantum meruit. The District Court granted Schenker’s motion to dismiss all of these

claims without leave to amend, finding Bowden had not provided a basis for relief.

Because she has not sufficiently stated any of her claims, we affirm.1 Because any

further amendment of her Complaint would be futile, we also affirm the District Court’s

denial of leave to amend the Complaint.


1
  Our review of the District Court’s decision granting Schenker’s motion to dismiss is
plenary. See Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir. 2005). Courts presented with
a motion to dismiss should accept all well-pleaded facts as true, and then determine
whether, given the facts presented, “the plaintiff has a ‘plausible claim for relief.’”
Fowler v. UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009) (citing Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009)).
                                            2
       I. Misappropriation

       To state a claim for misappropriation of ideas, a plaintiff must show “(1) the

plaintiff had an idea that was novel and concrete, and (2) his idea was misappropriated by

the defendant.” Blackmon v. Iverson, 324 F. Supp. 2d 602, 607 (E.D. Pa. 2003) (citing

Sorbee Int’l Ltd. v. Chubb Custom Ins. Co., 735 A.2d 712 (Pa. Super. Ct. 1999)). The

District Court stated an assembly-line approach to a job is not a concrete or novel idea

and cited Henry Ford and Ransom Olds as examples of originators of the assembly-line

concept. See Bowden v. Schenker, 2016 WL 3981354, at *3 (E.D. Pa. 2016).

       We agree that Bowden cannot claim this process, born out of the Industrial

Revolution, is a novel and “concrete” idea. An idea is “novel and merits protection when

it is truly innovative, inventive, and new.” Blackmon, 324 F. Supp. 2d at 608. Because

Bowden’s idea of assigning one person to a task in an assembly-line fashion restates a

much earlier innovation, her idea cannot be considered novel.

       Bowden’s claim also fails because her idea cannot be considered concrete. To be

so, courts must be able to identify it as “having been created by one party and stolen by

another.” Bowden, 2016 WL 3981354, at *3 (internal citations omitted). Because the

idea of creating an assembly line cannot be so cleanly traced back to Bowden, such that a

court could say that it has, in fact, been stolen by another, it is not concrete.

       Even were we to assume that Bowden established novelty and concreteness, she

has still failed to plead misappropriation. To establish that, a plaintiff must show she had

substantially invested time, effort and money into creating the thing misappropriated such

that the court can characterize it as a kind of property right, (2) the defendant has

                                               3
appropriated it at little or no cost, thereby reaping where it has not sown, and (3) the

defendant has injured the plaintiff by the misappropriation. See Sorbee, 735 A.2d at 716.

First, Bowden has not stated facts showing she substantially invested time and effort into

creating an assembly-line concept. Second, Schenker’s actions cannot be characterized

as reaping where it has not sown because it spent time reviewing and testing the proposed

procedures before applying them. Third, Bowden has not pleaded facts showing

Schenker’s use of her idea has injured her. As a result, she has not sufficiently stated

misappropriation of her ideas.

       Moreover, there was no promise or contract prohibiting Bowden’s employer from

using her ideas. They were an extension of the work she was already paid to do. We

agree with the District Court’s conclusion that public policy counsels against imposing

“potential liability upon an employer who adopts its employee’s recommendation to

adopt an assembly line approach to meet a client’s demand.” Bowden, 2016 WL
3981354, at *3. To impose liability in these circumstances would disincentivize

collaboration between employers and employees on questions of how to improve the

workplace.

       II. Unjust Enrichment

       We also agree with the District Court’s conclusion that Bowden has not stated a

plausible claim of unjust enrichment. To do this, a plaintiff must show “benefits

conferred on defendant by plaintiff, appreciation of such benefits by defendant, and

acceptance and retention of such benefits under such circumstances that it would be

inequitable for defendant to retain the benefit without payment of value.” Bowden, 2016

                                              4
WL 3981354, at *5 (citing Styler v. Hugo, 619 A.2d 347, 350 (Pa. Super. Ct. 1986)).

Here, Bowden was performing the duties of her job and contributing to the improvement

of her workplace. As in McGoldrick v. TruePosition, Inc., 623 F. Supp. 2d 619 (E.D. Pa.

2009), she was a salaried employee compensated for work such as this. Therefore, the

District Court did not err in dismissing her claim.

       III. Quantum Meruit

       Nor has Bowden pled sufficient facts for a claim of quantum meruit. To state such

a claim, a plaintiff “must show that the party against whom recovery is sought either

wrongfully secured or passively received a benefit that would be unconscionable for the

party to retain without compensating the provider.” McGoldrick, 623 F. Supp. 2d at 624

(internal citations omitted). Bowden was aptly compensated for her work during the term

of her employment, and it is not “unconscionable” that Schenker benefits from the work

of its employees such as Bowden. The assembly-line process was a product of her work

during her term of employment and thus was not “wrongfully secured.” Bowden has not

sufficiently pleaded facts supporting her quantum meruit claim, and the District Court

rightfully dismissed this claim.

       IV. Leave to Amend Complaint

       Bowden further claims the District Court failed to apply properly the required

analysis and leave to amend should be required. However, a court “has discretion to

deny a request to amend if it is apparent from the record that (1) the moving party has

demonstrated undue delay, bad faith or dilatory motives, (2) the amendment would be

futile, or (3) the amendment would prejudice the other party.” Frasier v. Nationwide

                                             5
Mut. Ins. Co., 352 F.3d 107, 116 (3d Cir. 2003). This denial of leave to amend the

Complaint was proper because the District Court correctly noted that amending the

Complaint would be futile, and leave to amend was properly denied.

                              *      *      *      *      *

      Because Bowden’s assembly line idea is not novel or concrete, she is unable to

state a claim for misappropriation. Her idea was a product of her salaried work with

Schenker that later tested the idea before implemention. Therefore, it was not unjust or

wrongfully obtained for either an unjust enrichment or quantum meruit claim. Amending

her Complaint would not cure these defects, the District Court properly denied Bowden’s

request to amend. We thus affirm.




                                            6